DETAILED ACTION
1.	This action is responsive to the communication filed on June 26, 2019.  Claims 1-24 are pending.  At this time, claims 1-3, 5, 7-8, 11-13, 16, 18-20, and 23 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claims 3, 5, 7, 8, 13, 16, 20, and 23 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 3, 5, 7, 8, 13, 16, 20, and 23.  See MPEP § 608.01(n).  Accordingly, the claims 3, 5, 7, 8, 13, 16, 20, and 23 not been further treated on the merits.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Jaewook et al. (US 20130176885 A1), and further in view of KRAMER; Glenn A. (US 20090077373 A1).
a.	Referring to claim 1:
		i.	Lee teaches a apparatus of a user equipment (UE) to perform an identity-based authentication and encryption process, the apparatus comprising: one or more baseband processors (see Figure 7, element 710, and paragraphs [0084, 0088] of Lee) to:
(1)	generate a Radio Resource Control (RRC) Verify-Request message to an Evolved Node B (eNB) or Next Generation Node B (gNB) in response to receiving an RRCConnectionRelease message in a Cell Reselection process, (see Figure 6 and paragraphs [0030-0031, 0073-0074] of Lee; see also the combination of teaching between Lee and Kramer for verify-request message) the UE being in RRC idle mode (see paragraphs [0034, 0036] of Lee), 
(2)	process an RRC Verify-Response message received from the eNB or gNB in response to the RRC Verify-Request message, and verify authenticity of the eNB or gNB by verifying the RRC Verify-Response message (see Figure 6 and paragraphs [0030-0031] of Lee; see also the combination of teaching between Lee and Kramer for verify-request message); and
(3)	a memory to store the messages for the identity-based authentication and encryption process (see Figure 7, element 720, and paragraphs [0084, 0088] of Lee; see also the combination of teaching between Lee and Kramer for identity-based authentication and encryption process).
ii.	Although Lee teaches the claimed subject matter, Lee is silent or is not clear on the capability of (1) verify-request message, and (2) identity-based authentication and encryption process.  On the other hand, Kramer teaches (1) in paragraphs [0008, 0011-0012] of Kramer.  Kramer further teaches (2) in paragraphs [0008, 0011-0012, 0052-0053, 0068] of Kramer.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Lee with the teaching of Kramer for verifying the authenticity and credentials of information presented on networked sites, especially World Wide Web sites (see paragraph [0002] of Kramer).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Lee with the teaching of Kramer to provide for the security of consumers and other Internet users transacting business or gaining/providing access to confidential information on Web sites (see paragraph [0003] of Kramer).
b.	Referring to claim 11:
		i.	This claim consists a computer-readable storage medium having stored thereon data representing sequences of instructions that, when executed by a processor, cause the processor to perform similar steps of claim 1, thus it is rejected with the same rationale applied against claim 1 above.
c.	Referring to claim 18:
		i.	This claim consists a system of a user equipment (UE) to perform an identity-based authentication and encryption process to implement the steps of claim 1, thus it is rejected with the same rationale applied against claim 1 above.
9.	Claims 2, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Jaewook et al. (US 20130176885 A1), in view of KRAMER; Glenn A. (US 20090077373 A1), and further in view of Umatt; Bhupesh Manoharlal et al. (US 9578554 B2).
b.	Referring to claims 2, 12, 19:

(1)	wherein the RRCConnectionRelease message redirects the UE to a 2G network (see column 7, lines 10-37 and column 8, lines 15-37 of Umatt).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Lee with the teaching of Umatt to redirect the UE to another wireless network that can provide the desired communication service (see column 1, lines 36-38 of Umatt).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Lee with the teaching of Umatt to reach the UE once it is transferred to the 2G/3G network for servicing the voice call (see column 8, lines 12-14 of Umatt).
Allowable Subject Matter
10.	Claims 3-10, 13-17, and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to incorporate all limitations of claims 3-10, 13-17, and 20-24 into their independent claims 1, 11, 18, respectively.
Information Disclosure Statement
11.	The information disclosure statement (IDS) filed on September 6, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Jha; Satish Chandra et al. (US 20150215923 A1) discloses RADIO RESOURCE CONTROL MESSAGING FOR DUAL CONNECTIVITY NETWORKS (see Title).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        
January 27, 2021